DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 6/23/2021, wherein claims 8, 14 and 15 are cancelled and new claim 23 has been added. Claims 1-7, 9-13 and 16-23 are pending.
Response to Arguments
Applicant’s arguments filed on 6/23/2021 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 1, the phrase “to 4” is deleted.
Allowable Subject Matter
Claims 1-7, 9-13 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over CN-106966955-A to Cao et al., which represents the closest prior art of record, for the reasons set forth in the applicant remarks filed on 6/23/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/VU A NGUYEN/Primary Examiner, Art Unit 1762